 



Exhibit 10.2

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
[20__] YEAR-END RSU AWARD

This Award Agreement sets forth the terms and conditions of the [20   ] Year-End
award (this “Award”) of RSUs (“[20   ] Year-End RSUs”) granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award. The number of [20   ] Year-End RSUs subject to this Award is set forth
in the Award Statement delivered to you. An RSU is an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to the terms and
conditions of this Award Agreement, a share of Common Stock (a “Share”) on the
Delivery Date or as otherwise provided herein. Until such delivery, you have
only the rights of a general unsecured creditor, and no rights as a shareholder
of GS Inc. This Award is conditioned on your executing the related signature
card and returning it to the address designated on the signature card and/or by
the method designated on the signature card by the date specified, and is
subject to all terms, conditions and provisions of the Plan and this Award
Agreement, including, without limitation, the arbitration and choice of forum
provisions set forth in Paragraph 12. By executing the related signature card
(which, among other things, opens the custody account referred to in paragraph
3(b) if you have not done so already), you will have confirmed your acceptance
of all of the terms and conditions of this Award Agreement.

3. Vesting and Delivery.

(a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs 4, 6, 7,
9, 10 and 15, on each Vesting Date you shall become Vested in the number or
percentage of [20   ] Year-End RSUs specified next to such Vesting Date on the
Award Statement (which may be rounded to avoid fractional Shares). While
continued active Employment is not required in order to receive delivery of the
Shares underlying your Outstanding [20   ] Year-End RSUs that are or become
Vested, all other terms and conditions of this Award Agreement shall continue to
apply to such Vested [20   ] Year-End RSUs, and failure to meet such terms and
conditions may result in the termination of this Award (as a result of which no
Shares underlying such Vested [20   ] Year-End RSUs would be delivered).

(b) Delivery.

(i) The Delivery Date with respect to this Award shall be the date specified as
such on your Award Statement if that date is during a Window Period or, if that
date is not during a Window Period, the first Trading Day of the first Window
Period beginning after such date. For this purpose, a “Trading Day” is a day on
which Shares trade regular way on the New York Stock Exchange.

(ii) Except as provided in this Paragraph 3 and in Paragraphs 4, 6, 7, 9, 10 and
15, in accordance with Section 3.23 of the Plan, reasonably promptly (but in no
case more than thirty (30) Business Days) after the date specified as the
Delivery Date (or any other date delivery of Shares is called for hereunder),
Shares underlying the number or percentage of your then Outstanding [20   ]
Year-End RSUs with respect to which the Delivery Date (or other date) has
occurred (which number of Shares may be rounded to avoid fractional Shares)
shall be delivered by book entry credit to your Custody Account or to a
brokerage account approved by the Firm. Notwithstanding the foregoing, if you
are or become considered by GS Inc. to be one of its “covered employees” within
the meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.

 



--------------------------------------------------------------------------------



 



(iii) In accordance with Section 1.3.2(i) of the Plan, in the discretion of the
Committee, in lieu of all or any portion of the Shares otherwise deliverable in
respect of all or any portion of your [20   ] Year-End RSUs, the Firm may
deliver cash, other securities, other Awards or other property, and all
references in this Award Agreement to deliveries of Shares shall include such
deliveries of cash, other securities, other Awards or other property.

[(c) Escrow. Pending receipt of any consents deemed necessary or appropriate by
the Firm, Shares underlying your [20   ] Year-End RSUs initially may be
delivered into an escrow account meeting such terms and conditions as may be
determined by the Firm. Any such escrow arrangement shall, unless otherwise
determined by the Firm, provide that (i) the escrow agent shall have the
exclusive authority to vote such Shares while held in escrow and (ii) dividends
paid on Shares held in escrow may be accumulated and shall be paid as determined
by GS Inc. in its discretion. By accepting your [20   ] Year-End Award, you have
agreed to execute such documents and take such steps as may be deemed necessary
or appropriate by the Firm to establish and maintain any such escrow account.]

[(c)][(d)] Death. Notwithstanding any other provision of this Award Agreement,
if you die prior to the Delivery Date, the Shares underlying your then
Outstanding [20   ] Year-End RSUs shall be delivered to the representative of
your estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.

4. Termination of [20   ] Year-End RSUs and Non-Delivery of Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs [3(c)][3(d)], 6, 7 and 10, if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your [20   ] Year-End RSUs that were Outstanding but that
had not yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such [20   ] Year-End RSUs shall cease to be
Outstanding and no Shares shall be delivered in respect thereof.

(b) Unless the Committee determines otherwise, and except as provided in
Paragraphs 6 and 7, your rights in respect of all of your Outstanding [20   ]
Year-End RSUs (whether or not Vested) shall immediately terminate, such [20   ]
Year-End RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

(ii) any event that constitutes Cause has occurred;

(iii) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (D) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise;

2



--------------------------------------------------------------------------------



 



(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By accepting the delivery of Shares under this Award
Agreement, you shall be deemed to have represented and certified at such time
that you have complied with all the terms and conditions of the Plan and this
Award Agreement;

(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party; or

(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for Delivery of Shares in respect of this Award Agreement
are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.

5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires Award
recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.

6. Extended Absence, Retirement and Downsizing.

(a) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 6(b), in the event of the termination of your Employment (determined
as described in Section 1.2.19 of the Plan) by reason of Extended Absence or
Retirement, the condition set forth in Paragraph 4(a) shall be waived with
respect to any [20   ] Year-End RSUs that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such [20   ] Year-End RSUs shall become Vested), but all other
conditions of this Award Agreement shall continue to apply.

(b) Without limiting the application of Paragraph 4(b), your rights in respect
of your Outstanding [20   ] Year-End RSUs that become Vested in accordance with
Paragraph 6(a) immediately shall terminate, such Outstanding [20   ] Year-End
RSUs shall cease to be Outstanding, and no Shares shall be delivered in respect
thereof if, prior to the original Vesting Date with respect to such [20   ]
Year-End RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting
or profit participation interest in, any Competitive Enterprise, or
(ii) associate in any capacity (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Competitive Enterprise. Notwithstanding the foregoing, unless otherwise
determined by the Committee in its discretion, this Paragraph 6(b) will not
apply if your termination of Employment by reason of Extended Absence or
Retirement is characterized by the Firm as “involuntary” or by “mutual
agreement” other than for Cause and if you execute such a general waiver and
release of claims and an agreement to pay any associated tax liability, both as
may be prescribed by the Firm or its designee. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will constitute an
“involuntary” termination of Employment or a termination of Employment by
“mutual agreement.”

3



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to your [20   ] Year-End RSUs that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such [20   ] Year-End RSUs shall become Vested), but all other
conditions of this Award Agreement shall continue to apply. Whether or not your
Employment is terminated solely by reason of a “downsizing” shall be determined
by the Firm in its sole discretion. No termination of Employment initiated by
you, including any termination claimed to be a “constructive termination” or the
like or a termination for good reason, will be solely by reason of a
“downsizing.”

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all Shares underlying your then Outstanding
[20   ] Year-End RSUs, whether or not Vested, shall be delivered.

8. Dividend Equivalent Rights. Each [20   ] Year-End RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
[20   ] Year-End RSUs, at or after the time of distribution of any regular cash
dividend paid by GS Inc. in respect of a Share the record date for which occurs
on or after the Date of Grant, you shall be entitled to receive an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Share underlying such Outstanding [20   ] Year-End
RSU. Payment in respect of a Dividend Equivalent Right shall be made only with
respect to [20   ] Year-End RSUs that are Outstanding on the payment date. Each
Dividend Equivalent Right shall be subject to the provisions of Section 2.8.2 of
the Plan.

9. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan.

(b) If you are or become a Managing Director, your rights in respect of the
[20   ] Year-End RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.

(c) Your rights in respect of your [20   ] Year-End RSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your [20   ] Year-End RSUs in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition,

4



--------------------------------------------------------------------------------



 



you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with your [20    ] Year-End RSU Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraph 4(b), if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at a governmental agency, self-regulatory organization, or
other employer and as a result of such new employment the Firm determines that
your continued holding of your Outstanding [20   ] Year-End RSUs would violate
standards of ethical conduct applicable to you (“Conflicted Employment”); or

(ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
[20   ] Year-End RSUs;

then, in the case of Paragraph 9(g)(i) above, the condition set forth in
Paragraph 4(a) shall be waived with respect to any [20   ] Year-End RSUs you
then hold that had not yet become Vested (as a result of which such [20   ]
Year-End RSUs shall become Vested) and, in the cases of Paragraph 9(g)(i) and
9(g)(ii) above, you shall receive a lump sum cash payment in respect of your
then Vested Outstanding Year-End RSUs, in each case as soon as practicable after
the Committee has received satisfactory documentation relating to your
Conflicted Employment. Notwithstanding anything else herein, [20   ] Year-End
RSUs shall become Vested and payment as a result of this Paragraph shall be made
only at such time and if and to the extent as would not result in the imposition
of any additional tax under Section 409A of the Code.

10. Right of Offset. The obligation to deliver Shares under this Award Agreement
is subject to Section 3.4 of the Plan, which provides for the Firm’s right to
offset against such obligation any outstanding amounts you owe to the Firm and
any amounts the Committee deems appropriate pursuant to any tax equalization
policy or agreement.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND AND
AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION
3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND
WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.

5



--------------------------------------------------------------------------------



 



13. Non-transferability. Except as otherwise may be provided by the Committee,
the limitations on transferability set forth in Section 3.5 of the Plan shall
apply to this Award. Any purported transfer or assignment in violation of the
provisions of this Paragraph 13 or Section 3.5 of the Plan shall be void.

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Delay in Payment. To the extent required in order to avoid the imposition of
any interest and/or additional tax under Section 409A of the Code, any payments
or deliveries due as a result a your termination of Employment with the Firm may
be delayed for six months if you are deemed to be a “specified employee” as
defined in Section 409A(a)(2)(i)(B) of the Code.

16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.
 
           
 
  By:        
 
  Name:   [Name]    
 
  Title:   [Title]    

6